Case 7:18-cv-09496-NSR Document 6 Filed 10/18/18 Page 1 of 7

ECF CASE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Trustees of the Operating Eng,ineers Local 137, 137A, 137]3,
137C & 137R Annuity, Pension, Welfare and Apprenticeship
Skill Improvement & Safety Funds of the International Union
of Operating Engineers, Local 137, 137A, 137B, 137C & 137R,

lnd€X #13-9¢»95

Piaintift`s, COMPLAINT

)

)

)

)

)

)

)

-against- )
)

)

Intercounty Paving Associates, L.L.C., )
)

Defendant, )

)

Trustees of the Operating Engineers Local 137, 137A, 137}3, 137€ & 137R Annuity, Pension,
Welfare and Apprenticeship Skili Improvernent & Safety Funds of the International Union of Operating
Engineers, Local 137, 137A, 137B, 137C & 137R (hereinafter referred to as the “FUNDS”); by and
through their attorneys, Barnes, laccarino & Shepherd LLP, allege as follows:

JURISDICTION AND VENUE

1. This action is based on the provisions of Section 301 of the Labor Management Reiations Act
of 1947 (hereinafter referred to as the "Taft»l~§{artfey Act") 29 U.S.C. Section 185, and on Section
502(a)(3) and Seetion 515 of the Ernpfoyee Retirernent lncome Security Act, as amended (hereinafter
referred to as "ERISA") (29 U.S.C. Section 1132(a)(3) and 29 U.S.C. 1145).

2. Jurisdiction is conferred upon this Court by Section 301 of the Taft-I-Iartley Act (29 U.S.C.
Section 185) and Sections 502(e)(l) and SOZ(D of ERISA (29 U.S.C. Sections 1132(e)(1) and 1132@);
and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under the provisions of 502(€)(2) of ERISA (29 U.S.C.
Section 1132(€)(2)) and Section 301 of the Taft~Hartley Act (29 U.S.C. Seetion 185) and 28 U.S.C.

Section 1391(};)).

Case 7:18-cv-09496-NSR Document 6 Filed 10/18/18 Page 2 of 7

4. 'l`his action is brought by the respective 'l`rustees of the Funds in their fiduciary capacities and
the Union for injunctive relief, monetary damages and other equitable relief under ER_`[SA and for breach
of a labor contract to secure performance by an Bmployer of specific statutory and contractual obligations
to submit the required monetary contributions to the Plaintiffs.

PARTIES

5. The Plaintiff Trustees are, at all relevant times, the fiduciaries of jointly administered multi-
employer, labor management trust funds as defined by Section 3(2l)(A) and Section 502(a)(3) of ERISA
(29 U.S.C. Sections 1002(21)(A) and llBZ(a)(3)). The Funds are established and maintained by the
Union and various Employers pursuant to the terms of the Collective Bargaining Agreements and Trust
lndentures in accordance With Section 302(0){5)(1) of the Taft-Hartley Act (29 U.S.C. Section 186 (c)(5)).
The Funds are employee benefit plans Within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(l) of
ERISA (29 U.S.C. Sections l002 3(1), 3(2), 3(3) and ll32(d)(l)), and multiemployer plans Witliin the
meaning of Sections 3(37) and 515 of ERlSA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are
Trustees of the Funds and the “plan sponsor” Within the meaning of Section (3)(16)(B)(iii) of ERISA (29
U.S.C. Section lOOZ(lé)(B)(iii)).

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents on
Whose behalf the Employer is required to contribute to the Funds pursuant to its Collective Bargaining
Agreernent (hereinafter referred to as the "C.B.A.") between the Employer and the Union. The Funds are
authorized to collect contributions on behalf of the employees of the Employers, and the Plaintiff Trustees
as fiduciaries of the Funds are authorized to maintain suit as independent legal entities under Section
502(d)(l) of ERISA (29 U.S.C. Section ll32(d)(l)) and are obligated to bring actions to enforce the
provisions of the C.B.A. related to the protection of employee benefit rights

7. The Funds' principal office is located and administered at 1360 Pleasantville Road, Briarcliff
Manor, NY 10510, in the County of Westcliester.

8. The Union is a labor organization Within the meaning of Section 301 of the Taft-I-lartley Act

(29 U.S.C. Section 185) Whicli represents employees in an industry affecting commerce as defined in

Case 7:18-cv-09496-NSR Document 6 Filed 10/18/18 Page 3 of 7

Section 501 of the Taft-Hartley Act (29 U.S.C. Section 142), and Section 3(4) of ERlSA (29 U.S.C.
Section 1002(4)), and as further defined in Section l2 of the General Associations Law of the State of
New York.

9. The Plaintiff Union maintains an office and is administered at 1360 Pleasantville Road,
Briarcliff l\/lanor, NY 10510, in the County of Westchester.

10. Upon information and belief, the Defendant, lntercounty Paving Associates, L.L.C.
(hereinafter referred to as “the Employer”) at all relevant times, were and are individually or together an
“employer” within the meaning of Sections 3(5) and 515 of ERlSA (29 U.S.C. Sections 1002(5) and
1145) and were and still are individually or together an employer in an industry affecting commerce
within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185).

l 1. Upon information and belief, the Bmployer are for profit domestic corporations duly organized
and existing pursuant to the laws of the State of New Yorl< with their principal place of business at 859
Willow Grove Street, Hackettstown, NJ 07840, in the County of Warren.

CAUSES FOR RELIEF
AS AND FOR A FIRS’I` CLAIM FOR RELIEF

12. The Employer executed C.B.A.’s with the Union and are or were parties to a C.B.A. with the
Union by virtue of membership in an Employer Association.

13. The C.B.A. requires an Employer to submit contribution reports setting forth the hours that
each of its employees worked and the amount covered by the C.B.A. and to remit such monetary
contributions in accordance with the C.B.A.

14. Upon information and belief, as a result of work performed by the individual employees of the
Employer pursuant to the C.B.A., there became due and owing to the Funds and Union from the
Employer’s contribution reports, fringe benefit contributions and dues check-off

15. The Employer has failed and refused to remit to the Funds and Union fringe benefit

contributions and dues check-off due and owing under the C.B.A. and in accordance with the Trust

Case 7:18-cv-09496-NSR Document 6 Filed 10/18/18 Page 4 of 7

lndentures for the period August, 2017 through to and including Decernber, 2017 in the amount of
$43,998.10.

l6. The amount of 343,998.10 described in paragraph 15 above is due and owing to the Funds and
Union are self-reported and are subject to audit pursuant to the Agreement.

l7. The Employers’ failure, refusal or neglect to remit the proper contributions, and dues check-
off to the Plaintiffs constitutes a violation of the C.B.A.

18. Pursuant to the C.B.A., as a result of the Employers’ delinquency, the delinquent Employer
may be required to pay, in addition to the delinquency, interest through the date of the judgment in this
action, together with liquidated damages in the amount of ten (10%) percent of the total delinquency and
reasonable legal fees, court costs and disbursements

19. Accordingly, the Employer is liable to Plaintiffs, to submit contribution reports and pay fringe
benefit contributions for the period August, 20l7 through to and including December, 2017 in the amount
of 343,998.10 plus interest through the date of judgment in this action, together with liquidated damages
in the amount of 10% of the total delinquency, attorneys’ fees, court costs and disbursements

AS AND F()R A SECOND CLAIM FOR RELIEF

20. Plaintiffs repeat, reiterate and reallege each and every allegation contained in paragraphs “l”
through “19” of this Complaint as if fully set forth at length herein.

21. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of the collective bargaining agreements and/or
trust indentures.

22. The Employer has failed to pay or timely pay the fringe benefit contributions owed to
Plaintiffs as a result of work performed by individual employees of the Employer. Such failure to make
timely payment constitutes a violation of Section 5l5 of ERISA (29 U.S.C. Section 1l45).

23. Section 502 of ERISA (29 U.S.C. Section l132) provides that upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. Section 1145) which requires employers to pay fringe

benefit contributions in accordance with the terms and conditions of collective bargaining agreements, the

Case 7:18-cv-09496-NSR Document 6 Filed 10/18/18 Page 5 of 7

Court shall award payment to a plaintiff Fund of the unpaid fringe benefit contributions, plus statutory
damages and interest on the unpaid principal amount due both computed at a rate set forth in the United
States internal Revenue Code (26 U.S.C. Section 6621), together with reasonable attorneys’ fees, court
costs and disbursements incurred in the action. l

24. 'l`he failure to pay has injured the Funds and Union by delaying the investment of contributions
and causing unnecessary administrative costs for the Funds and Union and has further injured the
participants and beneficiaries and other contributing employers of the benefit plan in the form of lower
benefits and higher contribution amounts.

25. Accordingly, the Employer is liable to Plaintiffs under the C.B.A. concerning the payment of
fringe benefit contributions and under Sections 502 and 5 l5 of ERlSA (29 U.S.C. Sections 1132 and
1145) due to the failure to pay contributions when they are due.

26. Accordingly, the Employer is liable to the Funds and Union in the minimum amount of
$43,998.10 for the period August, 2017 through to and including December, 2017 plus interest through
the date of judgment in this action, liquidated damages in the amount of l0% of the total delinquency_,
reasonable attorneys’ fees_, court costs and disbursements in this action pursuant to Section 502 ERISA
(29 U.S.C. Section ll32).

AS AND FOR A THIRD CLAIM FOR RELIEF

27. Plaintiffs repeat, reiterate and reallege each and every allegation contained in paragraphs “1
through 26” of this Complaint as if set forth at length herein

28. Pursuant to ERISA and the Collective Bargaining Agreernent, the Employers are required to
timely submit current fringe benefit contributions, dues check-off and reports to Plaintiffs.

29. Upon information and belief, the Employer has in the past failed to timely submit current
fringe benefit contributions, dues check-off and reports to Plaintiffs and are in breach of the statutory
obligations under ERISA and the Collective Bargaining Agreement.

30. During the course of the instant action, additional contributions and/or delinquency charges

may become due and owing. lf the Employer fails to pay the additional contributions and/or delinquency

Case 7:18-cv-09496-NSR Document 6 Filed 10/18/18 Page 6 of 7

charges, as part of this action, by the time of trial or judgment, whichever is later, claims for those
additional amounts should be tried together with the claims set forth in the first and second causes of
action and/or included in duly judgment granted herein.

l AS AND FOR A FOURTH CLAIM FOR RELIEF

3 l. Plaintiffs repeatJ reiterate and reallege each and every allegation contained in paragraphs “l”
through “30” of this Complaint as if set forth at length herein.

32. The financial integrity of the Plaintiff` Funds and the allocation of proper eligibility and
credit to the members is determined and are based upon prompt and accurate remittance of reports and
fringe benefit contributions from Employers.

33. Plaintiff Funds have no adequate remedy at law to ensure that these Employers will adhere to
their continuing statutory and contractual obligations.

34. The failure of these Employers to promptly remit reports and payment will cause Plaintiffs
immediate and irreparable injury unless the Employers and their officers, agents and servants are enjoined
from failing, refusing or neglecting to submit the required current monetary contributions and reports to
Plaintiffs.

35. By reason of the foregoing, Plaintiffs are entitled to a permanent injunction enjoining the
Employer from any further or future violations of this or subsequent Collective Bargaining Agreements
with Plaintiff Union, as such agreements apply to the obligation of Employers to the Plaintiffs herein.

WHEREFORE, Plaintiffs respectfully pray for ludgment against lntercounty Paving Associates,
L.L.C., as follows:

On the First and Second Claims for Relief:

(a) ln the minimum sum of $43,998.10 for unpaid contributions to the Funds for Work performed
for the period August, 20l7 through to and including December, 2017 plus interest through the
date of judgment in this action and liquidated damages calculated at ten (10%) percent of the
principal amount due.

(b) Reasonable attorneys’ fees, court costs and disbursements as mandated by Section 502(g)(D)
of ERISA, 29 U.S.C. Section l132(g)(2)(D) and the C.B.A.;

Case 7:18-cv-09496-NSR Document 6 Filed 10/18/18 Page 7 of 7

On the Third Clairn for Relief:

(c) Damages in the amount of any additional contributions_and/or delinquency charges which may
become due and owing during the course of the instant action which amount shall include the
principal, plus interest from date contributions should have been paid and liquidated damages

On the Fourth Ciaim for Relief:

(d) A permanent injunction enjoining the Employer from violating the terms of this cr successive
Collective Bargaining Agreements and Declarations of Trust as they relate to the plaintiffs
herein, including but not limited to the reporting and paying of all fringe benefit contributions
in a timely fashion.

On All Claims for Relief:
(e) For such other and further relief as to the Court deems appropriate

Dated: ElmsfordJ New Yorl<
October l6, 2018 Respectfully submitted,

BARNES, IACCARINO & SHEPHERD LLP

.-4 /
Giacchiné i. Russ@, Esq. torres 13)
Attorneys for Plaintiffs
258 Saw l\/lill River Road
Elmsford, New York 10523
(914) 592-1515

